Citation Nr: 0028531	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-11 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence sufficient to reopen 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death pursuant to 38 U.S.C.A. 
§ 1310 has been submitted.

2.  Entitlement to VA dependency and indemnity compensation 
benefits pursuant to 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran had World War II service and was a prisoner of 
war (POW) of the Japanese government from April 10, 1942 to 
June 27, 1942.  He died in March 1966.  The appellant is the 
surviving spouse of the veteran.  

These appeals arose from January 1999 decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines (RO), which held that new and material 
evidence had not been received to reopen a claim for service 
connection for the cause of the veteran's death which it had 
previously denied in December 1976; and which denied the 
appellant dependency and indemnity compensation pursuant to 
the provisions of 38 U.S.C.A. § 1318.  

The RO also denied the appellant accrued benefits in January 
1999.  However, the appellant did not appeal that decision.  
Accordingly, the Board of Veterans' Appeals (the Board) has 
no jurisdiction over it.  See 38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.200 (1999).

In light of Manlincon v. West, 12 Vet. App. 238 (1999), the 
issue of entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318 (West 1991) is the subject of 
a remand section of this decision, for reasons explained in 
that section.  


FINDINGS OF FACT

1.  In December 1976, the RO denied service connection for 
the cause of the veteran's death.  It notified the appellant 
of the denial and of her right to appeal.  No timely appeal 
was filed.


2.  Since the December 1976 decision evidence, evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
submitted. 


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's December 1976 rating decision; that decision remains 
final and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310, contending that the veteran experienced 
localized edema during his period of captivity as a POW, and 
that he subsequently died from ischemic heart disease.  She 
also seeks VA dependency and indemnity compensation benefits 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

In the interest of clarity, the law and regulations pertinent 
to that claim will be discussed; the factual background for 
the cause of death claim will be reviewed; and then the Board 
will analyze the cause of death claim and render a decision.  
The DIC claim will be addressed in the REMAND portion of this 
document.

Pertinent law and regulations

Service connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must show that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.303 (1999).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Service connection - POW presumptions

Certain enumerated diseases may be service connected if 
manifested by a former POW who was interned or detained for 
not less than 30 days to a degree of 10 percent or more at 
any time after discharge even though there is no record of 
such disease during service.  Such enumerated POW presumptive 
diseases do not include cardiovascular disease, except for 
beriberi heart disease, which covers ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity.  38 C.F.R. § 3.309(c) (1999).

Beriberi is a disease caused by deficiency of thiamin 
(vitamin B) and characterized by polyneuritis, cardiac 
pathology and edema.  The epidemic form is found primarily in 
areas in which white (polished) rice is the staple food, as 
in Japan, China, the Philippines, India and other countries 
of Southeast Asia. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
193 (28th ed. 1994).  "Edema is 'the presence of abnormally 
large amounts of fluid in the intercellular tissue spaces of 
the body', DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 528 (28th 
ed. 1994)."  Evans v. Brown, 9 Vet. App. 273, 277 (1996).

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 
(1999).  Once a decision becomes final, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 5108 
provides that "[I]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the secretary shall reopen the claim and review the former 
disposition of the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356  
(Fed. Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, 12 Vet. App. 209 (1999), the Secretary must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999).

Factual background

The "old" evidence

As noted above, the veteran was a POW of the Japanese 
government from April 1942 to June 1942.

In November 1945, the veteran completed a sworn Affidavit for 
Philippine Army Personnel which described his activities from 
April 1942 to March 1945.  He was asked to list all wounds 
and illnesses incurred from December 1941 through his return 
to military control.  He stated that during captivity and for 
two months after being released from captivity, he had had 
malaria.

On service discharge examination in February 1946, 
clinically, the veteran's cardiovascular system was assessed 
as being normal, his blood pressure was 110/78, and a chest 
X-ray revealed a healthy chest.  

During the veteran's lifetime, he filed no service connection 
claims.  

In March 1966, the appellant applied for VA burial benefits.  
With the application, a death certificate was received, 
indicating that the veteran had died in March 1966 from 
cerebral hemorrhage, malignant hypertension and diabetes 
mellitus.  In 1976, the appellant filed a claim for service 
connection for the cause of the veteran's death.  

The RO's December 1976 decision

In December 1976, the RO denied the appellant's claim for 
service connection for the cause of the veteran's death on 
the basis that there was no evidence of cerebral hemorrhage, 
malignant hypertension and/or diabetes mellitus in the 
service medical records.

The additional evidence

In September 1999, the RO received an August 1999 statement 
from the appellant stating that when the veteran was living, 
he told her that he experienced "fattening of his legs and 
feet" when he became a POW.

Analysis

In December 1976, the RO denied the appellant's claim because 
there was no evidence of cerebral hemorrhage, malignant 
hypertension, and diabetes mellitus in service.  Since the 
appellant did not appeal that decision, it is final based 
upon the evidence which was then of record.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
Therefore, new and material evidence must be received to 
reopen a claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The only evidence submitted since the unappealed December 
1976 rating decision consists of the appellant's August 1999 
statement that the veteran had told her that he had 
experienced "fattening of the legs" while he was a POW.  
Taken at face value, this statement may be read as indicating 
that the veteran got fat while he was a POW of the Japanese, 
which hardly comports with the historical reality of Japanese 
POW camps.  The Board will therefore interpret this statement 
as an attempt by the appellant to convey that the veteran 
told her that he experienced localized edema during his 
captivity.   

The Board finds it interesting that this statement was made 
for the first time over three decades after the veteran's 
death, evidently after the appellant considered the RO's 
letter dated July 21, 1999 in which the RO indicated that 
localized edema during captivity was required in a claim for 
beriberi heart disease.  Nonetheless, the Board must accept 
this statement as true.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) [for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence is to be presumed].  Cf. Pearlman v. West, 11 
Vet. App. 443, 447 (1998) [widow's statement that deceased 
veteran was exposed to mustard gas during service must be 
assumed to be true].

However, even if the appellant's statement must be believed, 
it begs the question of the cause of the veteran's death.  If 
the veteran did not die of ischemic heart disease, then the 
statement concerning alleged localized edema during captivity 
is meaningless. 

In Lendenmann v. Principi, 3 Vet. App. 345, 348 (1992), the 
Court defined ischemia as "[h]ypoemia; local anemia due to 
mechanical obstruction (mainly arterial narrowing) of the 
blood supply."  Memorandum Number 94-6, a December 22, 1994 
memorandum from VA's Director of Compensation and Pension to 
the VA Regional Offices, indicates that ischemic heart 
disease is another term for coronary artery disease, coronary 
heart disease, and arteriosclerotic heart disease.  

The service medical records and records pertaining to the 
cause of the veteran's death, all of which were considered in 
December 1976, do not indicate that ischemic heart disease 
was ever present.  Rather, the veteran died due to malignant 
hypertension, cerebral hemorrhage and diabetes mellitus.  As 
noted above, cardiovascular disease, except ischemic heart 
disease, is not a presumptive POW disability.  Thus, the kind 
of evidence which is required to reopen the claim would be 
evidence tending to show that the veteran had ischemic heart 
disease during his lifetime and/or died of ischemic heart 
disease.  Such evidence has not been submitted. 

The appellant's August 1999 statement that the veteran had 
told her before he died that he had experienced "fattening 
of his legs and feet" as a POW is not a medical opinion that 
the veteran had ischemic heart disease during his lifetime or 
that he died of ischemic heart disease.  The appellant would 
not be competent to make such medical judgments in any event.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In 
the absence of such evidence, her statement is not so 
significant that it must be considered in order to fairly 
evaluate the merits of the claim.  There must be new and 
material evidence as to each and every aspect of the claim 
which was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).
  
Since new and material evidence has not been received, the 
claim may not be reopened.  The benefit sought on appeal 
remains denied. 



ORDER

Since new and material evidence has not been received, the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death is not reopened and remains 
denied.


REMAND

The January 1999 letter from the appellant constitutes a 
Notice of Disagreement not only with the RO's denial of 
service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310, but also with its January 1999 decision 
denying the appellant entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991) because it expressed 
disagreement with both of the above-mentioned determinations 
and indicated a desire to contest both decisions.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (1999).

The filing of a Notice of Disagreement commences an appeal 
and as such is sufficient to confer appellate jurisdiction to 
the Board.  See 38 C.F.R. § 20.200 (1999); Manlincon v. West, 
12 Vet. App. 238 (1999).  Since the appellant timely 
disagreed with the RO's January 1999 decision regarding 
dependency and indemnity compensation benefits pursuant to 
38 U.S.C.A. § 1318, the Board has jurisdiction over this 
matter.  The Board must remand the matter so that the RO may 
issue a Statement of the Case pursuant to 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO may take such development or 
review action as it deems proper with 
respect to the matter dependency and 
indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1318.  The 
RO shall issue the appellant a Statement 
of the Case.  The appellant should be 
given notice of, and appropriate 
opportunity to exercise, her appeal 
rights.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
matter.  The Board notes that RO compliance with this remand 
is not discretionary.  If the RO fails to comply with the 
terms of this remand, and the appellant perfects an appeal, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

While this case is in remand status, the appellant may submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This matter must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  VBA's Adjudication Procedure Manual, M21-
1, Part IV, directs the ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals

 



